     Case 2:19-cv-02588-CJC-JEM Document 44 Filed 06/11/20 Page 1 of 2 Page ID #:512




 1

 2

 3
                                                                  JS-6
 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10
                                              )
11
      RAFAEL ARROYO, JR.,                     ) Case No.: CV 19-02588-CJC (JEMx)
                                              )
12                                            )
                  Plaintiff,                  )
13                                            ) JUDGMENT
            v.                                )
14                                            )
                                              )
15
      BEST CALIFORNIA GAS, LTD.;              )
                                              )
16    PLATINUM SPRINGS, LLC;                  )
      HORIZON INVESTMENT GROUP,               )
17
      INC.; and Does 1 - 10, inclusive,       )
                                              )
18                                            )
                  Defendants.                 )
19                                            )
                                              )
20

21
      //
22
      //
23
      //
24
      //
25
      //
26
      //
27
      //
28

                                              -1-
     Case 2:19-cv-02588-CJC-JEM Document 44 Filed 06/11/20 Page 2 of 2 Page ID #:513




 1          This matter came before the Court on the parties’ cross motions for summary
 2    judgment. (Dkts. 31, 34.) On June 11, 2020, the Court granted Defendants’ motion for
 3    summary judgment and denied Plaintiff’s motion for summary judgment. In accordance
 4    with the Court’s Order, IT IS HEREBY ORDERED that judgment is entered in favor of
 5    Defendants and against Plaintiff on Plaintiff’s complaint. Plaintiff shall take nothing on
 6    his complaint against Defendants.
 7

 8          DATED:       June 11, 2020
 9                                                 __________________________________
10                                                        CORMAC J. CARNEY
11                                           CHIEF UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                  -2-
